Action by plaintiff to recover for personal injuries and property damage sustained as the result of a collision between her automobile and a car owned and operated by defendant. Plaintiff’s car, in which she was riding, was being driven by one Ronnermann, who also sued defendant. The actions were tried together, and the jury found in favor of defendant, awarding him $425 on Ms counterclaim. On motion of plaintiff’s counsel, the trial court set the verdict aside and restored the ease to the calendar for a new trial. The defendant appealed. Order of the County Court of Nassau county unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ.